FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUBEN HERNANDEZ CORONA,                          No. 09-73927

               Petitioner,                       Agency No. A095-760-798

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Ruben Hernandez Corona, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Nunez-Reyes v. Holder, 646 F.3d 684, 688

(9th Cir. 2011) (en banc), and we deny the petition for review.

      Hernandez Corona’s violation of the terms of his grant of deferred entry of

judgment under Cal. Penal Code § 1000 et seq. would have rendered him ineligible

for a disposition under the Federal First Offender Act had his crime been

prosecuted in federal court. See 18 U.S.C. § 3607(a) (allowing for dismissal of

proceedings, either during or at the end of a period of probation, “if the person has

not violated a condition of his probation”). Accordingly, the subsequent

expungement of Hernandez Corona’s conviction under Cal. Penal Code § 1203.4

does not eliminate its immigration consequences. See Estrada v. Holder, 560 F.3d

1039, 1042 (9th Cir. 2009); see also Nunez-Reyes, 646 F.3d at 713 (“[P]ersons who

received the benefit of a state expungement law were not subject to deportation as

long as they could have received the benefit of the FFOA if they had been

prosecuted under federal law.”) (emphasis in original) (citation and quotations

omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73927